19-13895-jlg       Doc 474   Filed 06/24/21 Entered 06/24/21 14:30:40           Main Document
                                          Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:                                         :
         Orly Genger,                          :          Chapter 7
                                               :          Case No. 19-13895-jlg
         Debtor.                               :
                                               :
                                               :
                                               :


                                 NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE THAT Michael Paul Bowen, an attorney admitted to

practice in this Court, hereby appears in the above-captioned action as counsel for Chapter 7

Debtor Orly Genger, and demands that all documents filed in connection with the action be

served upon the undersigned.


                                             GLENN AGRE BERGMAN & FUENTES LLP
Dated: New York, New York
       June 24, 2021                                By:    /s/ Michael Paul Bowen
                                                             Michael Paul Bowen

                                                            55 Hudson Yards, 20th Floor
                                                            New York, New York 10001
                                                            T: 212-358-5600
                                                            mbowen@glennagre.com
